Title: Warrant to Thomas Russell to Impress Boats, 30 October 1780
From: Jefferson, Thomas
To: 



Virginia to wit.

Whereas the present invasion of this state by a Powerful enemy renders it necessary to collect Boats and other vessels sufficient for  occasional transportation of troops across the rivers and water courses. These are therefore to authorize and empower you to impress so many boats and other vessels with crews and appendages as by any commanding officer acting with a distinct corps shall be thought necessary, giving to the owners thereof a certificate of the worth and rate of hire of the said vessels, such worth and hire being first settled by appraisement as by law directed in others cases of impress. And all the good Citizens of this state, and others civil and military within the same are hereby required to be aiding and assisting to you in the execution of this warrant. Given under my hand and the seal of the Commonwealth at Richmond this 30th day of October 1780.

Tho: Jefferson

